Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 13, 2022. Claims 1-3 and 6-16 are pending and currently examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1-3 and 6-8 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesavardhana et al. (J. Biol. Chem., 2017, 292: 278-291).
This rejection is withdrawn in view of the amendment filed on Jun. 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – withdrawn) Claims 1-3 and 6-8 were rejected under 35 U.S.C. 103 as being unpatentable over Bridge et al. (Virology Journal 2011, 8:429), Lyer et al. (J Virol 90:8842–8854), and Kesavardhana et al. (J. Biol. Chem., 2017, 292: 278-291, as cited in the rejection above).
This rejection is withdrawn in view of the amendments filed on Jun. 13, 2022.

(Previous Rejection – Maintained and Extended Necessitated by Amendment) Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bridge et al. (Virology Journal 2011, 8:429), Lyer et al. (J Virol 90:8842–8854), and Kesavardhana et al. (J. Biol. Chem., 2017, 292: 278-291), as applied above, in view of Lycke (Nat. Rev. Immunol. 12, 592–605 (2012)) and Aran et al. (Sci. Transl. Med. 9, eaaf6413 (2017)).
Applicant canceled claims 4 and 5 and moved the limitations of claim 5 to the base claim 1. Therefore, the rejection to the withdrawn claim 5 is now applied to claims 1-3 and 6-8.
Aran et al. (Sci. Transl. Med. 9, eaaf6413 (2017)) was relied upon in the rejection of claim 5 in the previous Office action. This reference is thus applied to the current rejection since claims 1-3 and 6-8 require the limitations of withdrawn claim 5.

Response to Applicants’ arguments
Applicants’ arguments filed on June 13, 2022 have been fulling considered. Arguments regarding withdrawn rejections are moot. Applicants’ arguments relating to the current rejection is addressed as follows.
To the 103 rejection of the withdrawn claims 4 and 5, applicants that they have unexpectedly discovered that vaccination with modified vaccinia Ankara (MVA) and a recombinant trimeric gp120 proteins administered to the buccal cavity by propelling through the skin or soft tissue lining of the mouth with pressure generates strong vaccine-specific IgG responses in serum as well as vaginal, rectal, and salivary secretions, while similar topical immunizations generate minimal IgG responses. Applicants argues that neither Bridge2011, Iyer2016, Kesavardhana2017, nor Lycke2012 predict such a desirable outcome with a reasonable expectation of success.
Applicants’ arguments are not persuasive. Aran et al., which was relied upon in the rejection of withdrawn claim 5, teaches that vaccination with a buccal microjet vaccination system elicits strong antigen specific mucosal antibodies. See e.g. Abstract. Therefore, based on teachings of Aran, one of skill in the art would have found it reasonable to expected that the same oral microjet vaccination system disclosed in Aran could promote mucosal immune response to antigens as claimed.  

Conclusion
No claims are allowed.
Claims 9-16 contain allowable subject matter and are objected to for depending from a rejected claim.  
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648